APPEAL OF HOLDEN & MARTIN LUMBER CO.Holden & Martin Lumber Co. v. CommissionerDocket No. 826.United States Board of Tax Appeals2 B.T.A. 511; 1925 BTA LEXIS 2365; September 8, 1925, Decided Submitted May 19, 1925.  *2365 L. E. Holden, for the taxpayer.  F. O. Graves, Esq., for the Commissioner.  *511  Before JAMES, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income and profits taxes for the year 1920 in the amount of $2,292.35.  The taxpayer appeals from a finding of the Commissioner that a profit was made in the sale of capital assets in the amount of $8,186.89.  FINDINGS OF FACT.  The taxpayer is a Vermont corporation with its principal office at Brattleboro.  During 1920 the taxpayer received $5,500 in final liquidation of two corporations, its stock in which was acquired after March 1, 1913, at a cost of $4,172.  During the same year the taxpayer received from the sale of certain real estate a gross consideration of $13,000, of which $1,000 was allocated as compensation for the removal of certain buildings, the cost of which removal was $858.89.  The cost of such real estate is not definitely established but was less than $12,000.  The value on March 1, 1913, was $12,000.  DECISION.  The deficiency should be computed in accordance with the foregoing findings of fact.  Final determination will be settled on consent or on 15*2366  days' notice, in accordance with Rule 50.  ARUNDELL not participating.